DETAILED ACTION
1.	This office action is in response to U.S. Patent Application No.: 16/884,317 filed on 5/27/2020 with effective filing date 5/27/2019. Claims 1-26 are pending.
Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: one or more members configured to convert; each detecting element configured to generate; at least one processor configured to determine; configured to receive; a deflector configured to deflect; configured to use, etc.  in claim 1-26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim(s) 1-3, 16-17, 22-23 & 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Finkeistein et al. US 2019/0250257 A1 in view of Rae et al US 2017/0176578 A1. 
Per claims 1, 25 & 26, Finkeistein et al. discloses a receiver for a light detection and ranging (LIDAR) system, the receiver comprising: a plurality of detecting elements, each detecting element comprising one or more members configured to convert light into an electric signal, each detecting element configured to generate an analog detection signal in response to a laser pulse emitted by a transmitter of the LIDAR system (para: 37, e.g. light Detection And Ranging (LIDAR) measurement device includes a detector array comprising single-photon detectors that are configured to output respective detection signals indicating respective times of arrival of a plurality of photons incident thereon, where the photons comprise signal photons having wavelengths corresponding to optical signals output from an emission source and background photons having wavelengths corresponding to at least one other light source);  a first converting element configured to generate a first digital detection signal in response to a first analog detection signal provided by at least a first one of the plurality of detecting elements, wherein the first converting element is configured to generate the first digital detection signal having a first number of bits that represent the first analog detection signal (para: 11 & 121, e.g. as small signal-to-background ratios should be accommodated, digitization of the current may typically take place very close to the sensing junction. An Analog to Digital Converter (ADC) may require a relatively large number of bits to accommodate the high dynamic range and the very fine resolution desired).
Finkeistein et al. fails to explicitly disclose rest of the limitations of claim 1, 25 & 26. 
However, Rae et al. in the same field teaches a second converting element configured to generate a second digital detection signal in response to a second analog detection signal provided by at least a second one of the plurality of detecting elements, wherein the second converting element is configured to generate the second digital detection signal having a second number of bits that represent the second analog detection signal (para: 85-86, e.g. the time may be determined based on a timer that starts counting when a pulse of light is triggered (or by using information provided by the reference array) and records when the events occur of an event (the incidence of the reflected light);  information relating to a detected event and a time at which the event was detected may be passed to a time to digital converter which may provide a digital representation of the information), the second number of bits being greater than the first number of bits, wherein the first one of the plurality of detecting elements and the second one of the plurality of detecting elements are same or different detecting elements (para: 37, e.g. the sensor 18 may integrate one or several photo detection elements enabling the detection of the signal received after reflection from the object 16. Such elements may be rapid charge transfer photodiodes. Single-photon avalanche diodes, or "SPADs", also called Geiger mode avalanche photodiodes); and at least one processor configured to determine at least a first parameter of an object in a target area of the LIDAR system using the first digital detection signal and determine a second parameter of the object using the second digital detection signal (para: 39, e.g. SPADs operate as follows the diode is biased to a voltage larger than its breakdown voltage. The reception of a photon in the diode junction area starts an avalanche in the diode, which creates an electric pulse; SPADs can currently be used in cycles having reactivation periods shorter than 10 ns; thereby, SPADs can be used at high frequency to detect objects at relatively short distances from the measurement device).
	Therefore, in view of disclosures by Rae et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Finkeistein et al. and Rae et al. in order to receive light from light source which has been reflected by an object, such that first array comprises different zones, a readout circuitry having readout channels (11) and configured to read out data from each zone. 
	Per claim 2, Rae et al. further teaches the receiver of claim 1, wherein the first digital detection signal is a one bit signal, the first converting element is a comparator using one bit to represent the first analog detection signal, the second digital detection signal is a two or more bit signal, and the second converting element is an analog to digital converter using two or more bits to represent the second analog detection signal (para: 85-86, e.g. the time may be determined based on a timer that starts counting when a pulse of light is triggered (or by using information provided by the reference array) and records when the events occur of an event (the incidence of the reflected light);  information relating to a detected event and a time at which the event was detected may be passed to a time to digital converter which may provide a digital representation of the information).
Per claim 3, Rae et al. further teaches the receiver of claim 1, wherein the first analog detection signal and the second analog detection signal are provided by the same one of the plurality of detecting elements such that the first one of the plurality of detecting elements and the second one of the plurality of detecting elements are the same detecting element (para: 85-86, e.g. the time may be determined based on a timer that starts counting when a pulse of light is triggered (or by using information provided by the reference array) and records when the events occur of an event (the incidence of the reflected light);  information relating to a detected event and a time at which the event was detected may be passed to a time to digital converter which may provide a digital representation of the information).
Per claim 16, Rae et al. further teaches the receiver of claim 1, wherein: the second parameter is a reflectivity parameter, and the at least one processor is configured to use the first digital detection signal in the determining the reflectivity parameter (para: 39, e.g. SPADs can currently be used in cycles having reactivation periods shorter than 10 ns; thereby, SPADs can be used at high frequency to detect objects at relatively short distances from the measurement device, for example, distances ranging from a few centimeters to a few tens of centimeters).
Per claim 17, Rae et al. further teaches the receiver of claim 1, wherein: the first parameter is a detection parameter or a ranging parameter, and the at least one processor is configured to use the second digital detection signal in the determining the first parameter (para: 39, e.g. SPADs can currently be used in cycles having reactivation periods shorter than 10 ns; thereby, SPADs can be used at high frequency to detect objects at relatively short distances from the measurement device, for example, distances ranging from a few centimeters to a few tens of centimeters).
Per claim 22, Rae et al. further teaches the receiver of claim 1, wherein: a sampling rate of the first converting element is higher than a sampling rate of the second converting element (para: 86, e.g. information relating to a detected event and a time at which the event was detected may be passed to a time to digital converter which may provide a digital representation of the information. It may be appreciated that the time to digital converter may receive an indication of an event from the sensor array and provide a digital indication of the event along with a time).
Per claim 23, Finkeistein et al. disclose the receiver of claim 1, wherein: the at least one processor is configured to calculate an average of a plurality of first digital detection signals obtained for a plurality of laser pulses emitted during a measurement period to a location in the target area (para: 103, e.g. the control circuit 105 may include a pixel processor that measures the time of flight of the illumination pulse over the journey from the emitter array 110 to a target 150 and back to the detector array 110 (i.e., the time between emission of the optical signal by the emitter array 115 and the time of arrival of the reflected optical signal or echo at the detector array 110).

Allowable Subject Matter
7.	Claims 4-15, 18-21 & 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/Examiner, Art Unit 2485